The bank brought suit to subject real estate, the title being in the wife, to a judgment obtained against the husband. This appeal is from a decree for the defendants. The claim is that the wife held the title as a resulting trust for her husband.
It appears that the property was in the name of the husband when he and his wife conveyed it to another in June, 1925. Part of the consideration was paid in cash. For the balance of the purchase price notes secured by a mortgage on the property were made to the wife. When this was done the husband owed plaintiff for a loan which was afterwards paid. In 1927 the property was conveyed *Page 279 
to the wife for the return of the mortgage notes. The judgment was obtained against the husband in 1932.
In the final decree the court found "that neither the said gift of the notes and mortgage to the said Alta C. Lockhart, nor the transfer of the title to the land in satisfaction of said notes and mortgage, was or could be a fraud on the rights of the Complainant unless the record should show that the said gift of the said notes and mortgage to the Defendant, Alta C. Lockhart, in June, 1925, was made in actual anticipation of defrauding a future creditor, and it does not seem to the Court that the record would warrant such a finding, and the Court finds that it was not made with the intention of defrauding the Complainant, or any other future creditor."
There is ample evidence to sustain such findings and the resulting decree for the defendants.
Affirmed.
WHITFIELD, C. J., and BROWN and DAVIS, J. J., concur.
ELLIS, P. J., and TERRELL and BUFORD, J. J., concur in the opinion and judgment.
                   ON PETITION FOR REHEARING.